



COURT OF APPEAL FOR ONTARIO

CITATION: Starson (Re), 2017 ONCA 352

DATE: 20170501

DOCKET: C62628

Weiler, Feldman and Huscroft JJ.A.

IN THE MATTER OF: PROFESSOR STARSON

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti and
    Joseph Berger,
amici curiae

Katie Doherty, for
    the respondent

Gavin S. MacKenzie,
    for the Person in charge of the Centre for Addiction and Mental Health

Heard and released orally: April 28, 2017

On appeal against the disposition of the Ontario Review
    Board dated, July 29, 2016.

APPEAL BOOK ENDORSEMENT


[1]

The appellant appeals the disposition of the Ontario Review Board (the
    Board) pursuant to which he was ordered detained on a General Forensic Unit at the
    Centre for Addiction and Mental Health (CAMH), with the ability to live in the
    community in accommodation approved by the person in charge of CAMH.

[2]

The Boards decision not to grant an absolute discharge was reasonable.
    Given the clear evidence, that the appellant would stop taking his medication,
    that he would decompensate very quickly and engage in threatening and
    aggressive behaviour that could cause serious psychological harm, an absolute
    discharge was not an appropriate disposition.

[3]

The amicus submits that a conditional discharge as opposed to a
    detention order is the least restrictive order the Board should have made. What
    Dr. Pearce was concerned about, and what the Board was concerned about, was
    that the Appellant could not live in the apartment in which he had been living
    pursuant to a conditional discharge order which required him to live at that
    location. The appellant had only voluntarily been living at CAMH for two days
    at the time the Board made its order. If he left, he would be homeless. The
    Board was concerned about the risk the appellant would pose if he was on the
    street. The fresh evidence admitted at this hearing is indicative that the
    appellant continues to issue threats and that there is a risk of serious
    psychological, if not physical, harm. In the circumstances, the Boards
    decision to impose a detention order with the possibility of community living
    was reasonable. Accordingly the appeal is dismissed.


